DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(a)	Claim 1; “…processor configured to execute the at least one instruction to: determine whether a user is present around the electronic device based on voice data of the user obtained via the microphone”
(b)	Claim 2; “…processor is further configured to execute the at least one instruction to determine whether the user is present around the electronic device using at least one of use information of the electronic device, statistical information on use of the electronic device, or movement information of the user” 
(c)	Claim 3; “…processor is further configured to execute the at least one instruction to: based on determining that the user is present around the electronic device, obtain information on the voice data of the user from a plurality of other electronic devices through the communication interface” 
(d)	Claim 4; “…processor is further configured to execute the at least one instruction to:  based on determining that the user is present around the electronic device, identify the at least one other electronic device based on a location of the electronic device” 
Claim 6; “…processor is further configured to execute the at least one instruction to: control the communication interface to transmit the voice data of the user received from the one or more of the at least one other electronic device” 
(f)	Claim 7 “…processor is further configured to execute the at least one instruction to: identify a device to output the response to the voice data of the user from among devices comprised in the device group based on a location of the user” 
(g)	Claim 8; “…processor is further configured to execute the at least one instruction to identify at least one of a response to the voice data of the user or a control instruction corresponding to the voice data of the user based on the voice data of the user obtained from the one or more of the at least one other electronic devices”
(h)	Claim 9; “…processor is further configured to execute the at least one instruction to, based on one other electronic device from among the at least one other electronic device being identified as the hub device, control the communication interface to transmit the voice data of the user obtained through the microphone to the one other electronic device identified as the hub device”
(i)	Claim 10; “…processor is further configured to execute the at least one instruction to, based on no user being detected around the electronic device, terminate the voice recognition”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 2, Processor 140, Paragraph 0011

(c) Fig. 2, Processor 140, Paragraph 0013
(d) Fig. 2, Processor 140, Paragraph 0014
(e) Fig. 2, Processor 140, Paragraph 0016 
(f) Fig. 2, Processor 140, Paragraph 0017
(g) Fig. 2, Processor 140, Paragraph 0018
(h) Fig. 2, Processor 140, Paragraph 0019
(i) Fig. 2, Processor 140, Paragraph 0020
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4-12 & 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mixter et al. (US 20180096690 A1 hereinafter, Mixter ‘690) in combination with UM et al. (US 20170105095 A1 hereinafter, UM ‘095)
Regarding claim 1; Mixter ‘690 discloses an electronic device (Fig. 1, Voice Activated Device 190-1)
comprising: 
a microphone (Fig. 2A, Microphone 516);
a communication interface (Figs. 2A-2B i.e.  Figs. 2A-2B are block diagrams illustrating an electronic device that is applied as a voice interface to collect user voice commands in an operating environment. Paragraph 0020); 
a memory (Fig. 2A, Memory 506) for storing at least one instruction (i.e. A first electronic device of a plurality of electronic devices includes a memory storing one or more programs to be executed by the one or more processors. The one or more programs include instructions. Paragraph 0012) 
and a processor (Fig. 2A, CPU’s 502) configured to execute the at least one instruction to: determine whether a user is present around the electronic device based on voice data of the user obtained via the microphone (i.e. A first electronic device of a plurality of electronic devices comprising one or more microphones and memory storing one or more programs for execution by the one or more processors for detecting a voice input. Paragraph 0012);
Mixter ‘690 does not expressly disclose the limitations as expressed below.
UM ‘095 discloses based on determining that the user is present around the electronic device, determine a device group comprising the electronic device and at least one other electronic (i.e. The method includes receiving data from a plurality of devices, determining a correlation between at least two devices among the plurality of devices on the basis of the received data, determining a position of a first device on the basis of the correlation, grouping the first device and another device positioned in the vicinity of the first device into one group, and automatically creating group information, and controlling the devices included in the group. The name of the first device may be automatically set using the group information. See Abstract);
identify, based on information on the at least one other electronic device obtained respectively from the at least one other electronic device, at least one device from the device group as a hub device to perform a voice recognition (i.e. The hub 103 may include a communicator, and may receive the data from a plurality of devices 105, 107, and 109 through the communicator. In the case in which the hub 103 receives the data, the hub 103 may generate time information, add the time information to the received data, and transmit the data to which the time information is added to the first electronic apparatus 101 through the communicator. Paragraphs 0047-0048)
and based on identifying the electronic device as the hub device, obtain, through the communication interface, a voice data of the user from one or more of the at least one other electronic device, and perform the voice recognition (i.e. The cloud server 1501 receives the data from the hub 1503, and stores the received data therein. In addition, when a user command for analyzing data (for example, a user command selecting a specific icon, a voice command, or the like) is received from the electronic apparatus 1511, the cloud server 1501 may analyze the received data to create a sensor map and obtain various context information in a home. Paragraph0120)
Mixter ‘690 and UM ‘095 are combinable because they are from same field of endeavor of speech systems (UM ‘095 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Mixter ‘690 by adding the limitations as taught by UM ‘095. The motivation for doing so would have been advantageous because as the need increases for numerous devices to communicate, and because it has been widely used in actual life, the (IoT) technology allows the communication function to be included to connect the things to the network for vast and efficient communication. Therefore, it would have been obvious to combine Mixter ‘690 with UM ‘095 to obtain the invention as specified.

Regarding claim 2; Mixter ‘690 discloses wherein the processor is further configured to execute the at least one instruction to determine whether the user is present around the electronic device using at least one of use information of the electronic device, statistical information on use of the electronic device, or movement information of the user (i.e. To enable a hands-free and eyes-free experience, the voice-activated electronic device listens to the ambient constantly or only when triggered. On the other hand, user identities are linked with a user's voice and a language used by the user. The voice-activated electronic device identifies a speaker of a voice input as one of one or more associated or registered users. Paragraphs 0029-0030)

Regarding claim 4; Mixter ‘690 as modified does not expressly disclose the limitations as expressed below.
UM ‘095 discloses wherein the processor is further configured to execute the at least one instruction to:  based on determining that the user is present around the electronic device, identify the at least one other electronic device based on a location of the electronic device (i.e. The sensors may generate events by sensing an action of a person or generate events by an external environment, and output data. For example, the door sensor may generate an event and output data in the case in which the user opens a door. The motion sensor may generate an event and output data in the case in which it senses a motion of the user. In the case in which the motion sensor is attached to a specific position in a home, the first electronic apparatus 101 may estimate a movement path of the user in the home. In addition, the first electronic apparatus 101 may analyze the data output from the sensor attached to the specific position to estimate a position of a space to which the sensor is attached. Paragraph 0045). 
and determine the device group as comprising the identified at least one other electronic device (i.e. The electronic apparatus 101 may analyze the data received from at least two of the plurality of devices 301 to 307 to determine the correlation between the respective devices, determine a position of a device on the basis of the correlation, group another device positioned in the vicinity of the device into one group, and create group information in operation 5605. Paragraph 0092).
(UM ‘095 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Mixter ‘690 by adding the limitations as taught by UM ‘095. The motivation for doing so would have been advantageous because as the need increases for numerous devices to communicate, and because it has been widely used in actual life, the (IoT) technology allows the communication function to be included to connect the things to the network for vast and efficient communication. Therefore, it would have been obvious to combine Mixter ‘690 with UM ‘095 to obtain the invention as specified.

Regarding claim 5; Mixter ‘690 discloses wherein the information on the at least one other electronic device comprises at least one of information on internet connection status of the at least one other electronic device, information on a power status of the at least one other electronic device, information on memory of the at least one other electronic device, information on distance between the at least one other electronic device and the user, and information on a voice recognition function of the at least one other electronic device (i.e. When an electronic device 1002 receives the scores from the other electronic devices 1002, the electronic device compares its quality score with the scores from the other devices. If its score is not the best (e.g., highest) amongst the scores, the electronic device forgos outputting responses (e.g., responses generated by the server system 140) to the voice input (e.g., by powering down or "turning off" the speaker 520). Paragraph 0131)

Regarding claim 6; Mixter ‘690 discloses wherein the processor is further configured to execute the at least one instruction to: 
(i.e. Voice processing module 538 for processing audio inputs or voice messages collected in an environment surrounding the electronic device 190, or preparing the collected audio inputs or voice messages for processing at a voice assistance server 112. Paragraph 0078) 
and obtain, through the communication interface from an external server, at least one of a response to the voice data of the user and a control instruction corresponding to the voice data of the user (i.e. Voice control data 548 for storing audio signals, voice messages, response messages and other data related to voice interface functions of the electronic device 190. Paragraph 0083)

Regarding claim 7; UM ‘095 discloses wherein the processor is further configured to execute the at least one instruction to: identify a device to output the response to the voice data of the user from among devices comprised in the device group based on a location of the user; and control the communication interface to transmit, to the identified device the response to the voice data of the user (i.e. The electronic apparatus 101 may control devices included in the same group using the device map in operation 5607 (as shown in FIG. 6). For example, when a user commands that `a TV positioned in the living room is powered on` through a voice, the electronic apparatus 101 may determine a position of the living room from the device map and power on the TV. Paragraph 0102)

Regarding claim 8; Mixter ‘690 discloses wherein the processor is further configured to execute the at least one instruction to identify at least one of a response to the voice data of the user or a control instruction corresponding to the voice data of the user based on the voice data of the user obtained from the one or more of the at least one other electronic devices (i.e. determining that the first voice input corresponds to a first user of the plurality of users; and presenting a response in accordance with the determination. See Abstract)

Regarding claim 9; UM ‘095 discloses wherein the processor is further configured to execute the at least one instruction to, based on one other electronic device from among the at least one other electronic device being identified as the hub device, control the communication interface to transmit the voice data of the user obtained through the microphone to the one other electronic device identified as the hub device (i.e. The hub 103 may include a communicator, and may receive the data from a plurality of devices 105, 107, and 109 through the communicator. In the case in which the hub 103 receives the data, the hub 103 may generate time information, add the time information to the received data, and transmit the data to which the time information is added to the first electronic apparatus 101 through the communicator. Alternatively, the hub 103 may transmit the received data to the first electronic apparatus 101 without inserting separate additional data into the received data. Paragraph 0048).

Regarding claim 10; Mixter ‘690 discloses wherein the processor is further configured to execute the at least one instruction to, based on no user being detected around the electronic device, terminate the voice recognition (i.e. An electronic device 190 is "awakened" (e.g., to activate an interface for the voice assistant service on the electronic device 190, to put the electronic device 190 into a state where the electronic device 190 is ready to receive voice requests to the voice assistant service). The electronic device 190 requires awakening if the electronic device 190 has been idle with respect to receipt of voice inputs for at least a predefined amount of time (e.g., 5 minutes); the predefined amount of time corresponds to an amount of idle time allowed before a voice interface session or conversation times out. Paragraph 0057)

Regarding claim 11; Claim 11 contains substantially the same subject matter as claim 1. Therefore, claim 11 is rejected on the same grounds as claim 1.
Regarding claim 12; Claim 12 contains substantially the same subject matter as claim 2. Therefore, claim 12 is rejected on the same grounds as claim 2.
Regarding claim 14; Claim 14 contains substantially the same subject matter as claim 4. Therefore, claim 14 is rejected on the same grounds as claim 4.
Regarding claim 15; Claim 15 contains substantially the same subject matter as claim 5. Therefore, claim 15 is rejected on the same grounds as claim.
Regarding claim 16; Claim 16 contains substantially the same subject matter as claim 6. Therefore, claim 16 is rejected on the same grounds as claim 6.
Regarding claim 17; Claim 17 contains substantially the same subject matter as claim 7. Therefore, claim 17 is rejected on the same grounds as claim 7.
Regarding claim 18; Claim 18 contains substantially the same subject matter as claim 8. Therefore, claim 18 is rejected on the same grounds as claim 8.
Regarding claim 19; Claim 19 contains substantially the same subject matter as claim 9. Therefore, claim 19 is rejected on the same grounds as claim 9.
Regarding claim 20; Claim 20 contains substantially the same subject matter as claim 10. Therefore, claim 20 is rejected on the same grounds as claim 10.


Allowable Subject Matter
Claims 3 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiners Statement of Reasons for Allowance
The cited reference (Mixter ‘690) teaches a method at an electronic device with one or more microphones and a speaker includes receiving a first freeform voice input; comparing the 
The cited reference (UM ‘095) teaches an electronic apparatus and a method of controlling a plurality of devices by the electronic apparatus are provided. The method includes receiving data from a plurality of devices, determining a correlation between at least two devices among the plurality of devices on the basis of the received data, determining a position of a first device on the basis of the correlation, grouping the first device and another device positioned in the vicinity of the first device into one group, and automatically creating group information, and controlling the devices included in the group. The name of the first device may be automatically set using the group information.
The cited references fails to disclose based on determining that the user is present around the electronic device, obtain information on the voice data of the user from a plurality of other electronic devices through the communication interface; identify the at least one other electronic device, from the plurality of other electronic devices, that obtained the voice data of the user having a volume greater than or equal to a threshold value; and determine the device group as comprising the identified at least one other electronic device. As a result and for these reasons, Examiner indicates Claims 3 & 13 as objected subject matter.




Relevant Prior Art References Not Relied Upon

1.	Daley et al. (US 20170330564 A1) - A plurality of microphones positioned at different locations. A dispatch system in communication with the microphones derives a plurality of audio signals from the plurality of microphones, computes a confidence score for each derived audio signal, and compares the computed confidence scores. Based on the comparison, the dispatch system selects at least two of the derived audio signals for further handling. Comparing the computed confidence scores includes determining that at least the two selected audio signals appear to contain utterances from at least two different users.

2.	Horling (US 20180330589 A1) - The various implementations described herein include methods, devices, and systems for monitoring activity in a home environment. In one aspect, a method performed at a voice-assistant device includes: (1) while operating in an assistant mode, receiving an occupant voice command to operate in a monitoring mode; (2) in response to the command, transitioning to operating in the monitoring mode; (3) obtaining one or more monitoring criteria; (4) while operating in the monitoring mode, detecting a sound; (5) obtaining a determination as to whether the sound meets the one or more monitoring criteria; and (6) in accordance with a determination that the sound meets the one or more monitoring criteria: (a) obtaining a classification of the sound; and (b) based on sound having a first sound classification, emitting a first simulated occupant response of a plurality of simulated occupant responses via the one or more speakers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677